Citation Nr: 0326775	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to a July 1998 rating decision as to the issues of 
entitlement to service connection for status post left 
shoulder dislocation with strain and degenerative changes of 
the first and fourth toes of the left foot, and to an initial 
evaluation in excess of 10 percent for a left knee disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.  She also had service in a reserve component of 
the Armed Forces from June 1977 to December 1998, when she 
retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 1998 
and February 2000 by the Department of Veterans Affairs (VA), 
Regional Office in Denver, Colorado (RO).  In July 1998 the 
RO denied the veteran's claims of entitlement to service 
connection for status post left shoulder dislocation with 
strain and degenerative changes in the first and fourth toes 
of the left foot.  Service connection was granted for 
degenerative joint disease of the left knee, with an 
evaluation of 10 percent effective December 4, 1997.  The 
veteran initially filed a notice of disagreement (NOD) in 
April 1999 with regard to the issues of service connection 
for the claimed left shoulder and left foot disorders.  
Subsequently, in correspondence dated in July 1999, she 
expressed disagreement with the evaluation assigned for the 
service-connected left knee disability.  A statement of the 
case (SOC), which addressed the increased rating and service 
connection issues, was issued in February 2000.

In addition, in February 2000, the RO, in pertinent part, 
denied service connection for PTSD and depression.  An NOD 
was filed in April 2000.  An SOC was issued in August 2000.  
A substantive appeal was filed in January 2001.

The issues of entitlement to service connection for PTSD and 
depression are further addressed in the Remand portion of 
this decision.



FINDINGS OF FACT

1.  Notice of the RO's July 1998 Rating Decision, which 
denied the veteran's claim of entitlement to service 
connection for status post left shoulder dislocation with 
strain and degenerative changes in the first and fourth toes 
of the left foot, and assigned a 10 percent evaluation for a 
left knee disability, was mailed to the veteran on July 24, 
1998, and, after receipt of a timely NOD, the RO mailed an 
SOC on February 29, 2000.

2.  By law, the veteran was required to submit a substantive 
appeal within one year after mailing of the notice of the 
decision denying her claims, or within 60 days after mailing 
of the SOC, whichever was the later.

3.  The earliest document that can be construed as a 
substantive appeal in the veteran's claims file was received 
on January 10, 2001.

4.  In a letter dated in November 2002, the Board notified 
the veteran that it had identified an issue as to the 
timeliness of her substantive appeal.  She was initially 
given 60 days, and subsequently granted an additional 60-day 
extension, in which to respond and to submit any evidence or 
argument pertinent to that issue.  


CONCLUSION OF LAW

The veteran failed to submit a timely substantive appeal 
regarding the issues of entitlement to service connection for 
status post left shoulder dislocation with strain, and 
degenerative changes in the first and fourth toes of the left 
foot, and entitlement to an initial evaluation in excess of 
10 percent for a left knee disability; thus, the Board has no 
jurisdiction over these matters, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO issued a rating decision in July 1998 that denied 
entitlement to service connection for status post left 
shoulder dislocation with strain and degenerative changes in 
the first and fourth toes of the left foot, and also assigned 
an initial evaluation of 10 percent for a service-connected 
left knee disability.  A copy of that decision was sent to 
the veteran on July 24, 1998.

In March 1999 the veteran filed notice of disagreement with 
the RO's determination that denied her claims of entitlement 
to service connection for disorders of the left shoulder and 
left foot.  In July 1999 she filed an NOD as to the RO's 
determination which had assigned a 10 percent disability 
evaluation for left knee disability.  On February 29, 2000, 
the RO issued an SOC, which addressed the service connection 
and increased rating issues.  On January 10, 2001, the RO 
received the veteran's substantive appeal (VA Form 9).  

After transfer of the claims file to the Board, the Board 
sent the veteran a letter in November 2002, which informed 
her that her substantive appeal appeared not to have been 
filed on time with respect to her claims for entitlement to 
service connection for status post left shoulder dislocation 
with strain, degenerative changes in the first and fourth 
toes of the left foot, and entitlement to an initial 
evaluation in excess of 10 percent for a left knee 
disability.  The letter notified her of the steps involved in 
the appeal process, and how the evidence of record shows that 
the final step in perfecting the appeal, i.e., filing the 
substantive appeal, was not completed in a timely manner.  
The veteran and her representative were also notified that 
they had 60 days to submit evidence, to state why they might 
believe the substantive appeal was filed on time, and/or to 
request a hearing before the Board on the question of whether 
the appeal was timely filed.


A response to the Board's letter was received from the 
veteran in January 2003.  However, in the response, the 
veteran requested an extension of 60 days to submit evidence 
as to the timeliness of the appeal.  She did not provide an 
explanation as to why she might believe the substantive 
appeal was timely filed, nor did she request a hearing before 
the Board.  In February 2003, the Board granted the veteran 
an additional 60 days to respond to the November 2000 letter 
regarding the timeliness of her appeal.  To date, there has 
been no further response from the veteran.  

II.  Legal Analysis

An appeal consists of a timely NOD in writing and, after an 
SOC has been furnished, a timely substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.202.  A substantive appeal shall be 
filed within 60 days from the date of mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the rating decision that is 
being appealed, whichever time period ends later.  38 C.F.R. 
§ 20.302(b)(2).  The date of mailing the letter that notifies 
the appellant of the rating decision will be presumed to be 
the same as the date of that letter for the purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Notice means 
written notification sent to the claimant at her latest 
address of record.  38 C.F.R. § 3.1(q).  The Board also notes 
that either the appellant or her representative may file a 
substantive appeal.  38 C.F.R. § 20.301(a).  

Thus, to be considered timely, the substantive appeal must be 
filed within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period ensuing from the date of 
mailing of the notification of the determination being 
appealed, or within any extended time limits prescribed 
pursuant to a timely filed request for extension of time, 
whichever of those time options ends later.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b).  If the claimant fails to 
file a substantive appeal in a timely manner, "[s]he is 
statutorily barred from appealing the RO's decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Moreover, an appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed, and, in the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305.

In the instant case, the rating decision was sent on July 24, 
1998, and the SOC was sent on February 29, 2000.  The 
substantive appeal, which was received on January 10, 2001, 
was clearly received more than one year after the issuance of 
the rating decision and well beyond the 60 days following 
from issuance of the SOC.  The record reflects that neither 
the appellant nor her representative requested an extension 
of time for filing the substantive appeal, in accordance with 
38 C.F.R. § 20.303.  

The Board has reviewed the record in this case, and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal.  The 
evidence reflects that the appellant was advised of the 
necessity to file her appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
SOC, and she was also advised of what was required of her if 
she needed more time to do so.  The appellant did not comply 
with the instructions set forth in the VA Form 4107 provided 
in July 1998, nor did she comply with the instructions set 
forth in the transmittal letter that accompanied the February 
2000 SOC.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or the response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case, in order to be efficacious, 
would have to have been filed on or before April 29, 2000.  
There is no evidence of record that the appellant ever 
requested an extension of time to file her appeal.  

Moreover, the Board finds that the veteran's response to our 
November 19, 2002, letter, which notified her that the 
timeliness of the submission of her substantive appeal was at 
issue, does not equate to an explanation sufficient to 
reverse the indication in the record that her appeal was 
untimely filed.

Based upon the evidence of record, the Board finds that the 
veteran has not submitted a timely substantive appeal as to 
the denial of her claims of entitlement to service connection 
for status post left shoulder dislocation with strain and 
degenerative changes in the first and fourth toes of the left 
foot, and entitlement to an initial evaluation in excess of 
10 percent for a left knee disability.

Consequently, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is no other submission from the veteran or her 
representative that could be reasonably construed to be a 
timely substantive appeal.  A timely substantive appeal not 
having been filed with regard to the July 1998 rating 
decision, the appeal has not been perfected, and it must be 
dismissed.

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute specifies that the Secretary shall 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claims.  Moreover, our 
current disposition turns upon a procedural, not a factual 
matter.  She was provided with her procedural and appellate 
rights in the VA Form 4107 provided in July 1998, and in the 
cover letter and instructions that accompanied the February 
2000 SOC.  Nevertheless, the appellant did not submit a 
timely substantive appeal regarding the issues of entitlement 
to service connection for status post left shoulder 
dislocation with strain and degenerative changes in the first 
and fourth toes of the left foot and entitlement to an 
initial evaluation in excess of 10 percent for a left knee 
disability.

Under these circumstances, where the appellant has not 
complied with the legal requirement for perfecting an appeal, 
the Board finds that further development pursuant to the 
provisions of the VCAA is not warranted, as no reasonable 
possibility exists that such assistance would aid in 
substantiating her claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (2000) (codified at 38 U.S.CA. § 5103A (West 2002)).  See 
Wensch v. Principi, 15 Vet. App. 362, 367- 68 (2001) ("VCAA 
is not applicable in all cases").


ORDER

The veteran having failed to file a timely substantive appeal 
regarding the issues of entitlement to service connection for 
status post left shoulder dislocation with strain and 
degenerative changes in the first and fourth toes of the left 
foot, and entitlement to an initial evaluation in excess of 
10 percent for a left knee disability, those matters are not 
properly before the Board for appellate review, and the 
appeal is, accordingly, dismissed.


REMAND

The veteran has appealed the rating decision of February 
2000, in which the RO denied the claims of entitlement to 
service connection for PTSD and depression.  After reviewing 
the claims file, the Board finds that further development on 
those issues is required.

As noted above, in November 2000, the President signed into 
law the VCAA, which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002)).  The statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2), (a)(2)(ii) 
(2002).  

The U.S. Court of Appeals for the Federal Circuit, on May 1, 
2003, invalidated the new duty-to-assist regulations codified 
at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ [agency of original 
jurisdiction] for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In this case, the record reflects that the RO has not issued 
an evidence development letter consistent with the notice 
requirements of the VCAA.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, requires the 
RO to inform a claimant as to which evidence VA will provide 
and which evidence the claimant is to provide, and remanding 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2002).  Moreover, see Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, ___ F.3d ___, No. 02-7007 
(Fed. Cir. Sept. 22, 2003) (holding that VCAA notice under 
the new regulation codified at 38 C.F.R. § 3.159(b)(1) is 
invalid because it imposes an arbitrary new deadline that 
does not represent a reasonable exercise of VA's authority). 

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

In addition, the record shows that the veteran has contended 
she developed PTSD as a result of losses in her life and 
future from the limitations placed upon her by her left knee 
injury.  There is a statement in the claims file from T. 
Walter, D.C., a chiropractor, who indicated that the veteran 
had exhibited symptoms of PTSD.  The file also contains 
various VA outpatient medical treatment reports wherein the 
veteran had been assessed with having PTSD by various 
clinical social workers.  In addition, in December 1999 the 
veteran was examined by a VA psychiatrist, who noted in the 
examination report that the veteran's claims file was not 
present at the time of the examination and therefore it had 
not been reviewed.  Nevertheless, the VA psychiatrist opined 
that the veteran did not have those criteria which reflect 
PTSD, particularly states of dissociation, numbing and, 
precipitation trauma that would qualify for that diagnosis.  
The VA psychiatrist's opinion, however, was clearly not based 
on a review of the veteran's claims file.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran); see also Black v. Brown, 5 Vet. App. 177, 180 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician had reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion as 
to service connection on an independent basis).  See also 
Grover v. West, 12 Vet. App. 109, 112 (1999).  Based upon the 
foregoing, the Board finds that another VA psychiatric 
examination is warranted in this instance.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA, its 
implementing regulations, and recent caselaw.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence she 
may have in support of her claim.

2.  The RO should furnish the veteran a 
development letter, regarding the issues 
of entitlement to service connection for 
PTSD and depression consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and PVA v. 
Secretary, supra.


3.  The RO should also schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
any psychiatric disorder found to be 
present.  All indicated tests and studies 
should be performed and clinical findings 
reported in detail.  

The examining psychiatrist should determine 
the nature and extent of the veteran's 
current psychiatric disorder(s), if any, and 
should reconcile to the extent possible any 
discrepancies that may exist between any 
current diagnosis and past diagnoses, in 
light of the veteran's entire medical 
history.  If a diagnosis of PTSD is made, the 
specific stressor(s) to which it is related 
must be set forth, pursuant to the criteria 
in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV).  

The examiner should discuss any pertinent 
medical opinions that have been previously 
offered regarding the veteran's claimed 
psychiatric disorders, expressing agreement 
or disagreement therewith, and giving reasons 
for such agreement or disagreement.

The examiner is further requested to 
provide an opinion concerning the 
etiology of any psychiatric disorder 
found to be present, to include whether 
it is at least as likely as not (i.e., at 
least a 50-50 probability) that any 
currently diagnosed psychiatric disorder 
was developed during service or is 
otherwise related to service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  


A complete rationale should be provided for 
all opinions offered.  The claims file should 
be made available to the examiner and the 
report should indicate whether the veteran's 
medical records were reviewed.

4.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
should be provided with an SSOC, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the August 2000 SOC.  An 
appropriate period of time should be 
allowed for response.

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



